DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.
 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10, 693, 517. Although the the claims of the instant invention include essentially the same structural elements with only minor variations in verbiage and level of detail.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 4-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each independent claim now includes limitations requiring the length of material extending from the base to be folded and connected to itself to define a loop extending from the base, however these limitations are not supported by the disclosure as originally filed. The disclosure as originally filed only details the material being folded 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4-7, 10-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brousseau (US 2015/0305480) in view of Evans (US 2009/0194571).
Brousseau discloses a mobile device connection apparatus comprising: a base having a length and a width (area of 10s where 10a is located, top of Fig. 3A), and positionable at least partially between a mobile electronic device and a case for the mobile electronic device (functional/intended use limitation); a length of material extending from the base, the length of material folded and connected to itself to define a loop (10; connected to itself indirectly through the base material, where the claims do not require direct connection; much like the first link in a chain is connected to the last 
However, Evans teaches a similar device wherein the loop (112) has a width that is less than the width of the base (142) as well as a connector (114) attached to the loop (see Figs. 1A, 1B) as claimed.
Because Brousseau and Evans both teach attachment mechanisms for attaching holding straps/loops to a mobile device, it would have been obvious to one of ordinary skill in the art to substitute the wider base size taught by Evans for the narrow base size taught by Brousseau to achieve the predictable result of holding an article in the pouch.
Further, it would have been an obvious matter of design choice to make the different portions of the base of whatever form or shape was desired or expedient including wider than the loop as taught by Evans. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Additionally, at the time of the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to add the connector taught by Evans to the loop taught by Brousseau, in order to allow the device to be attached to another object as taught by Evans (para 0007, 0022).

	Regarding claim 20, Brousseau as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the PVC materials as claimed.
However, it is noted that PVC materials have been known in the art since long before the invention by applicant and are considered to be part of the ‘general knowledge’ of those skilled in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use polyvinyl chloride as the material of construction for the body piece as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

s 8, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brousseau (US 2015/0305480) in view of Evans (US 2009/0194571) as applied to claim 1 above, and further in view of Hutchinson (US 2013/0277239).
Brousseau as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the material being a cling vinyl as claimed.
However, Hutchinson teaches the use of vinyl materials with cling properties to temporarily attach a carrying device to an electronic device (para 0029) as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use cling vinyl as taught by Hutchinson as the attachment material for the device taught by Brousseau as modified above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

9.	Claims 17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brousseau (US 2015/0305480) in view of Evans (US 2009/0194571) as applied to claim 1 above, and further in view of Whitley et al. (US 9016534, hereinafter ‘Whitley’).
Brousseau as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the strengthening material as claimed.
However, Whitley teaches a looped carrying strap being constructed out of a multi-layer design (see Figs. 1-2) resulting in one of the layers being considered a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Brousseau as modified above carrying strap out of multiple layers as taught by Whitley, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Response to Arguments
10.	Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive.
	Applicant argues that Brousseau does not teach the length of material being folded and connected to itself to define a loop because it is the base portion of Brousseau that is connected to itself, not the length of material forming the loop. This argument has been considered, however is not persuasive.
	Insomuch as the newly added claim limitation can be understood from the disclosure as originally filed, the Brousseau loop forming material is connected to itself, indirectly through the base portions. The claim limitations do not require direct connect as set forth in the rejection above, and much as the first link in a chain is connected to the last link in a chain through the intermediate links, the Brousseau loop forming material is connected to itself, through the base portions.
	Further, it is noted that the disclosure as originally filed only details the material being folded with the base being attached to itself (see PGPub para 0014, 0015, 0043, 
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Brousseau or Evans which is capable of being used in the intended manner, i.e., being placed between an electronic device and its case. There is no structure in Brousseau or Evans that would prohibit such functional intended use (see MPEP 2111).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 4, 2021